Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites the limitation “identifying whether a collision is set to occur between the downlink transmission with repetition and at least one of a scheduled uplink transmission or a guard frame for the scheduled uplink transmission, wherein the collision is set to occur within a fixed number of one or more subframes following the first subframe in which the control channel is received.”  Independent claims 11, 16 and 26 recite similar limitations.
Yi et al. (US 2018/0352582) discloses identifying a collision between a downlink transmission with repetition and an uplink transmission (“If any unicast PDSCH reception collides with periodic UL transmission described above, two approaches may be considered. For the first approach, repetition of DL reception may be hold until a UE finishes periodic UL transmission” – See [0051]).  A PDSCH (downlink transmission) with repetition collides with a UL transmission.  Although Yi discloses identifying a collision between a downlink transmission and an uplink transmission, Yi does not teach “identifying whether a collision is set to occur between the downlink transmission with repetition and at least one of a scheduled uplink transmission or a guard frame for the scheduled uplink transmission, wherein the collision is set to occur within a fixed number of one or more subframes following the first subframe in which the control channel is received.”
These limitations in combination with the other limitations of the independent claims are not taught in the prior art.  Accordingly, claims 1-30 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478